Citation Nr: 1446120	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  09-37 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for polyarthritis of the thoracolumbar spine to include as due to involvement in Project 112-Shipboard Hazard and Defense (SHAD).

2.  Entitlement to service connection for myofascial pain syndrome of the shoulders, arms, elbows, and legs to include as due to involvement in Project SHAD. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse 
ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1965 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Cleveland, Ohio.  Jurisdiction of this matter is currently with the RO located in Houston, Texas.

In May 2010, the Veteran and his spouse testified at a personal hearing before the undersigned Acting Veterans Law Judge while at the RO.  A transcript of that hearing has been associated with his claims file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the above hearing, the undersigned clarified the issues on appeal and inquired as to the etiology, continuity, and severity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

This matter was previously before the Board in April 2012 at which time it was remanded for additional development.  It is now returned to the Board.   As will be discussed further herein, the Board finds that the agency of original jurisdiction substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105   (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).
The issues before the Board had previously included service connection for right ear hearing loss.  During the pendency of this appeal, in an October 2012 rating decision, the RO granted service connection for right ear hearing loss.  The grant of service connection is considered a full grant of the benefit sought and the issue of entitlement to service connection for right ear hearing loss is considered to be no longer on appeal. 

The issue of entitlement to service connection for tinnitus has been raised by the Veteran during the May 2010 hearing, but has not been adjudicated by the agency of original jurisdiction.  Therefore, the Board does not have jurisdiction over it, and it is referred to the agency of original jurisdiction for appropriate action.


FINDINGS OF FACT

1.  The Veteran's polyarthritis of the thoracolumbar spine has not been shown to be etiologically related to service.  

2.  The Veteran's myofascial pain syndrome of the shoulders, arms, elbows, and legs, have not been shown to be etiologically related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for polyarthritis of the thoracolumbar spine, to include as due to involvement in Project SHAD, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. § 3.303 (2013). 

2.  The criteria for service connection for myofascial pain syndrome of the shoulders, arms, elbows, and legs, to include as due to Project SHAD, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. § 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Veteran was sent a notice letter in June 2006 that provided information as to what evidence was required to substantiate his claims of service connection.  The letter explained the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The information and evidence that have been associated with the claims file include service treatment records, VA treatment records, private treatment records, and testimony from the Veteran.  Further, the Veteran was afforded VA examinations in April 2007 and May 2012 regarding his claims on appeal.  The resulting medical opinions are considered adequate as they are based on consideration of the Veteran's medical history and describe the relevant disability in sufficient detail to enable the Board to reach a fully informed decision.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran and adjudication of the claim is warranted.  38 U.S.C.A. § 5103A(a)(2) (West 2002).
Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, to include arthritis, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

The Board must assess the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Analysis

The Veteran seeks service connection for degenerative changes of the lumbosacral spine and myofascial pain syndrome of the shoulders, arms, elbows, and legs, which he states is related to exposure to contamination in Project Shipboard Hazard and Defense (Project SHAD) testing during his service aboard the U.S.S. Herbert J. Thomas, DD 833.  

By way of history, Project SHAD was part of a larger effort called Project 112, which was a comprehensive program initiated in 1962 by the Department of Defense (DoD) to protect and defend against potential chemical and biological warfare threats.  See http://fhp.osd.mil/CBexposures/shad.jsp.  Project 112 consisted of both land-based and sea-based tests.  Id.  The sea-based tests (Project SHAD), were designed to identify U.S. warships' vulnerabilities to attacks with chemical or biological warfare agents.  Id.  Project SHAD involved service members from the Navy and Army and may have involved a small number of personnel from the Marine Corps and Air Force.  Service members were not test subjects, but rather were involved in conducting the tests.  Id. 

A review of the record indicates the Veteran was a Project 112/SHAD participant aboard the USS Herbert J. Thomas, DD 833 from January 1966 to March 1966.  An October 2005 letter informed the Veteran that as he had been present during one or more the tests related to Project 112, he may have been exposed to Purple Sage (methylacetoacetate, a sarin nerve agent simulant) and Scarlet Sage (Bacillus globigii).  



Polyarthritis of the Spine & Myofascial Pain Syndrome

The Veteran has been diagnosed with polyarthritis of the lumbar spine and myofascial pain syndrome of the shoulders, arms, elbows, and legs.  See e.g. VA treatment record, date May 11, 2006.  As such, the requirement that there be a present disability is satisfied.  As noted above, in-service exposure has been conceded.  

The September 1964 pre-induction and the April 1969 separation examinations showed no abnormalities relating to the spine or joints.  In March 1966, the Veteran reported injuring his back and experiencing pain in the lumbosacral area when bending over.  It was noted that there was no known trauma.  The Veteran was instructed to return if the pain persisted.  In May 1967, the Veteran complained of frequent backaches.  He denied radiation or paresthesia.  The examiner noted tenderness in the left paralumbar muscle.  The Veteran was diagnosed with chronic lumbosacral strain.  In January and February 1968, the Veteran complained of a sore and stiff left elbow.  A March 1968 x-ray of the left elbow was negative for any defects.  

Following VA examination in April 2007, and after review of the medical literature, the examiner found that the Veteran's exposure to a sarin nerve agent and to Bacillus globigii was less likely as not the cause of his polyarthritis of the thoracolumbar spine and his myofascial pain syndrome.  The examiner explained that the literature shows that acute exposure may result in cholinergicsyndrome with pupil constriction, and increased lacrimation, salivation, urination, wheezing and muscle weakness, and respiratory failure.  There is also an intermediate syndrome 24-96 hours after exposure consistent with proximal muscle weakness and decreased deep tendon reflexes.  The examiner further noted that Bacillus globigii is not known to consistently cause disease in healthy adult human.  The examiner stated he could not find any evidence to sustain any relationship between polyarthritis or myofascial pain syndrome and Bacillus globigii.   

The examiner also opined that the current degenerative joint disease of the lumbar spine was less likely as not related to the strain noted in service in March 1966 and May 1967, due to no evidence of chronic problems after the Veteran was discharged and no event documented to justify any aggravation beyond the natural aging progression of the spine.  

In a letter dated June 3, 2010, private physician Michele Wiggins, M.D., noted the Veteran's complaints of joint pain and stiffness since 1968.  Dr. Wiggins concluded that the Veteran's exposure to Purple Sage and Scarlet Sage "could be a major contributor" to his chronic pain condition.  

In light of the conflicting medical opinions, an Outside Medical Opinion was requested in July 2011.  The opinion was provided by Dr. Andrew Schaeckenbach in November 2011.  Dr. Schaeckenbach conducted an extensive literature search involving both medical textbooks and Internet sources, and concluded that it is less likely as not that the Veteran's polyarthritis involving the thoracolumbar spine and myofascial pain syndrome of the shoulders, arms, elbows, and legs originated during or as the result of active service.  There is no evidence that exposure to either methylacetoacetate or Bacillus globigii are causative to the Veteran's polyarthritis  or myofascial pain syndrome.  

Dr. Schaeckenbach cited to one report from the Institute of Medicine of the National Academies (IOM) which found no clear evidence that specific long-term health effects are associated with participation in Project SHAD.  The IOM study compared the health of Veterans who participated in Project SHAD with the health of Veterans who did not participate.  The difference in the rates of medical symptoms and conditions experienced by each group were similar and the study's authors found no consistent, specific patterns of ill health among SHAD Veterans. Dr. Schaeckenbach reviewed the limited number of studies health effects of exposure to agents and stimulants used during the Project SHAD testing.  However, none found any evidence of increased incidence of either polyarthritis of the spine or myofascial pain syndrome.

Dr. Schaeckenbach further explained that methylacetoacetate is generally regarded as being a mild to moderate irritant to the skin and mucous membranes.  Irritants commonly cause cough, tachypnea and wheezing after inhalation exposure.  He noted that chronic exposure to methylacetoacetate can cause cholingeric syndrome.  Cholingeric syndrome has acute effects which include miosis, ocular pain, blurred or dimmed vision, tearing, slight dyspnea and respiratory secretions. 

With regards to Bacillus globigii, Dr. Schaeckenbach stated that the studies found no evidence of long-term health effects, and symptoms were quickly resolved after removal from the exposure.  In reaching his opinion, Dr. Schaeckenbach noted that the absence of documentation in the Veteran's medical records showing treatment was sought in the time period surround his in-service exposures.  There was no documentation demonstrating any acute health effects in the Veteran after the Project SHAD testing.  

In reference to Dr. Wiggins opinion that the Veteran's chronic pain condition could be related to his military exposure, Dr. Schaeckenbach noted that the opinion was unsubstantiated by any evidence, and Dr. Wiggins's use of the phrase "could be" provided little medical certainty about her statement.  

The opinion from Dr. Schaeckenbach was accompanied by a complete rationale as discussed above, and there is no medical evidence that directly contradicts his findings.  The Board finds this opinion to be more probative than Dr. Wiggins, which was unsupported by medical evidence.  While the Board does note the in-service evidence of treatment for lumbar strain and elbow joint pain, these have not been shown to have manifested to a chronic disability that is related to any current disability.  Records documenting the Veteran's history with polyarthritis and myofascial pain syndrome primarily stem from the past ten years, which is many years following separation from service.  

To the extent the Veteran has provided lay statements and testimony attributing his polyarthritis of the spine or myofascial pain syndrome to Project Shad agents, the Board notes the Veteran is competent to describe perceived or observable symptoms related to his claimed disabilities.  See Barr v. Nicolson, 21 Vet. App. 303 (2007).  However, the diagnosis or etiology of polyarthritis of the spine or myofascial pain syndrome cannot be made by the Veteran as a lay person based merely on personal observation.  It has not been shown or argued that the Veteran is otherwise qualified through specialized education or training to diagnose or opine as to the likely etiology of his claimed disabilities.  

As noted above, if a chronic disease, such as arthritis, is shown in service and at any time thereafter, service connection will be conceded.  38 C.F.R. § 3.303(b).  There must, however, be sufficient observations in service to identify the disease entity.  Id.  Although there were complaints of low back pain in service, there were no impressions of arthritis confirmed by diagnostic testing.  Cf. 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Additionally, the April 2007 VA examiner opined that the current degenerative joint disease of the lumbar spine was less likely as not related to the strain noted in service in March 1966 and May 1967, due to no evidence of chronic problems after the Veteran was discharged and no event documented to justify any aggravation beyond the natural again progression of the spine.  

As the most probative evidence is against the claims, reasonable doubt does not arise, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Service connection for polyarthritis of the thoracolumbar spine, to include as due to involvement in Project SHAD, is denied.  

Service connection for myofascial pain syndrome of the shoulders, arms, elbows, and legs, to include as due to Project SHAD, is denied.  



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


